FILED
                            NOT FOR PUBLICATION
                                                                             MAR 17 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ANTHONY CHRISANTHIS,                             No.    15-15930

              Plaintiff-Appellant,               D.C. No. 3:14-cv-02784-WHA

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA;
DAVID J. SHULKIN, Acting Secretary of
Veterans Affairs; DEPARTMENT OF
VETERANS AFFAIRS,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                            Submitted March 14, 2017**
                             San Francisco, California

Before: WALLACE, McKEOWN, and BYBEE, Circuit Judges.

      In his First Amended Complaint, Plaintiff alleged two state-law causes of

action as a result of Defendants’ failure to consider him for reinstatement of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
employment to his previous position with the Department of Veterans Affairs:

negligent infliction of emotional distress and intentional infliction of emotional

distress. The district court dismissed for lack of subject matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(1) without prejudice to Plaintiff pursuing an

administrative claim under the Civil Service Reform Act of 1978 (CSRA). We

affirm.

      Plaintiff argues that Defendants did not raise the CSRA before the district

court, but that contention is belied by the record. Cf. Rosson v. Fitzgerald (In re

Rosson), 545 F.3d 764, 769 n.5 (9th Cir. 2008) (“[W]e have an independent

obligation to assure ourselves of our own jurisdiction, as well as the jurisdiction of

the district court, even if the parties are prepared to concede it.”).

      The CSRA creates “an integrated scheme of administrative and judicial

review, designed to balance the legitimate interests of the various categories of

federal employees with the needs of sound and efficient administration.” United

States v. Fausto, 484 U.S. 439, 445 (1988). As such, the CSRA preempts, and thus

strips federal subject matter jurisdiction over, any state law or federal law causes of

action not expressly preserved by the CSRA that fall within the ambit of the

CSRA. Saul v. United States, 928 F.2d 829, 842–43 (9th Cir. 1991) (“Congress

intended to oust state tort law from the realm of federal employment . . . . Even


                                            2
where the CSRA provided [Plaintiff] no remedy, preemption of his work-related

tort claims is necessary to fulfill congressional intent.”); see 5 U.S.C. § 2302(d)

(listing exceptions not limited by the CSRA). Therefore we have no jurisdiction

over Plaintiffs’ claims here, regardless of whether they sound in federal or state

law. See Mangano v. United States, 529 F.3d 1243, 1246 (9th Cir. 2008) (noting

that the “exclusive and preemptive” CSRA scheme preempts FTCA claims).1

      We express no opinion on the merits of Plaintiff’s appeal to the Merit

Systems Protection Board (MSPB), which Plaintiff filed after he filed his Opening

Brief. See 5 U.S.C. § 7701(a). Accepting Plaintiff’s assertions that he appealed to

the MSPB and that the assigned administrative judge rejected it because there was

no final action on behalf of the Department of Veterans Affairs does not change

our judgment. We note that if Plaintiff takes issue with the MSPB’s determination,

the CSRA provides procedures for judicial review. See id. § 7703.

      AFFIRMED.




      1
        Plaintiff refers to a claim based on his “disabled status” and the Americans
with Disabilities Act (ADA). The ADA was cited only summarily, so we will not
address it. See Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (refusing to
manufacture arguments for an appellant who made bare assertions in an opening
brief).


                                           3